         Case 1:04-cr-00283-PGG Document 351 Filed 03/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES

             - against -
                                                               ORDER
ANGEL LOPEZ,
                                                         (S1) 4 Cr. 283 (PGG)
                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Benjamin Zeman is appointed as counsel for Defendant Angel Lopez pursuant to

the Criminal Justice Act.

Dated: New York, New York
       March 23, 2021
